Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	 Claims 1-3 and 5-8 are presented for examination and claim 4 is cancelled. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/20 has been entered.

EXAMINER’S AMENDMENT
3. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Matthew David on Jan 14, 2021.
The application has been amended as follows: 
--Claim 1 (Currently Amended) A diagnosis system, comprising: 
a processor configured to execute a plurality of instructions to cause the generation of:
an initial parameter generation unit which generates a plurality of initial parameters predicted on the basis of an external input; 

an approximation curve generator to generate a polynomial approximation curve based on the plurality of evaluation values generated by the processors of the optimizer; and 
an electronic  electronic diagnosis device, wherein when an optimal solution candidate is discovered from the plurality of evaluation values that deviates by at least a constant threshold from the polynomial approximation curve, the electronic diagnosis device diagnoses an error of the optimizer.

Claim 2 (Currently Amended) The diagnosis system according to claim 1, wherein the error is diagnosed in the electronic diagnosis device by comparing a distance between each evaluation value of the plurality of evaluation values and the polynomial approximation curve.

Claim 3 (Currently Amended) The diagnosis system according to claim 1, wherein the constant threshold used when the error is diagnosed in the electronic diagnosis device decreases according to an increase in the number of repetitions of an operation.

Claim 4 (Canceled).

Claim 5 (Currently Amended) The diagnosis system according to claim 1, wherein the initial parameter generation unit and the optimizer having the plurality of processors generating the optimal solutions to the initial parameters by using the evaluation function describing the control objective are provided in electronic diagnosis device is via a network.

Claim 6 (Currently Amended) The diagnosis system according to claim 5, wherein the electronic diagnosis device repeatedly diagnoses the optimizer and stops an operation of the electronic control device when abnormality is detected.

Claim 7 (Currently Amended) An electronic control device comprising:
a processor configured to execute a plurality of instructions to cause the generation of:
an output selector to output a command value to control a control target based on an initial parameter; and 
an initial parameter generation unit to generate the initial parameter and to receive  an external input; 
an electronic diagnosis device to determine an occurrence of an error, wherein
in response to the determined occurrence of the error, the output selector excludes the command value associated with the error from being output, and
when the external input received by the electronic control device is constant, a discontinuous point exists in an appearance frequency curve of the  command value, based on the occurrence of the error, in an environment with an error frequency in which a neutron beam exists.
Claim 8  (Previously Presented)	The diagnosis system according to claim 1, wherein the constant threshold is received from a host electronic control device.--.


Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance: 
The allowability of the claims 1-3 and 5-8, resides, at least in part, in that closest prior
art of Uchiyama et al. (US 5,568,028) discloses a torque calculating device for calculating a tool wear detection torque based on a reference load torque, and for calculating a tool breakage detection torque based on a tool diameter, the reference load torque being the initial load torque of the spindle, a memory for storing the reference load torque, the tool wear detection torque and the tool breakage detection torque, a torque comparing device for comparing the actual load torque of the spindle with each of the tool wear detection torque and the tool breakage detection torque, and for outputting a result of the comparison, and a tool control device for controlling the tool in accordance with the result of the comparison, see abstract; however, the prior art does not disclose or suggest, alone or in combination, an optimizer to generate a plurality of evaluation values corresponding to the plurality of initial parameters using an evaluation function that describes a control objective an approximation curve generator to generate a polynomial approximation curve based on the plurality of evaluation values generated by the processors of the optimizer; and an electronic  diagnosis device to diagnose the optimizer  on the basis of the evaluation values output from  the optimizer and received by the electronic diagnosis device; in combination with the other elements and features of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-fee).
/KIDEST BAHTA/Primary Examiner, Art Unit 2119